Title: From George Washington to Lieutenant Colonel John Taylor, 27 July 1779
From: Washington, George
To: Taylor, John


        
          Sir,
          Head Quarters West Point July 27th 1779
        
        I have rec’d your letter of the 20th & am much obliged to you for the intelligence it contains. You cannot promote the service more than by continuing your exertions to get information of whatever passes with the enemy, particularly at New York & in the river. It is of great importance that we should get immediate notice of any embarkation—the sailing of any troops out of the harbour or the arrival of any in it, or the departure or arrival of any Vessels, whether they have troops on Board or not—Besides sending proper persons into their lines for these purposes, it would be extremely useful to have look outs in Monmouth county & at the town of Amboy, to keep an exact account of all Vessels coming in & going out & make dayly reports to be transmitted to me. I wish also to know from time to time what naval force the enemy have at New York—in ships of the line frigates & armed Vessels the names & force of the principal ones.
        Could you employ trusty spies to go into the enemy, I would

chearfully enable you to pay the expence & if a little hard money should be necessary it shall not be wanting—But you must be careful in the choice of them, that they may not go merely to serve a private interest or to serve the enemy more than us—We have not heretofore, for want of caution derived all the advantages from our Spies which might have been expected.
        We are told that Lord Cornwallis is arrived at New York. some accounts say with troops others without—Tis very interesting to ascertain the truth, and if he has brought a reinforcement, the number & particular corps. I am Sr Yr Mo. Obet hume Servt
        
          G.W.
        
      